Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/13/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation, “wherein the plurality of the openings communicate with each other”. In view of the originally filed specification and other claim limitations recited by Applicant, an opening is considered as an empty space that accommodates various structure such as ITO layer and pressing member 30 as shown in Fig. 3 in Applicant’s drawing. Examiner believes that the claim limitations renders indefinite and believes the limitation should be amended to recite a limitation along the line of electrical structure inside or corresponding to each opening communicate with each other.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al (PGPUB 2018/0299997 A1).

As to claim 1, Isaacson (Fig. 5) teaches, a touch panel (resistive force sensor device 400) comprising:
a first electrode plate (PCB 512) having a first conductive film (sensor electrodes 510A-D) formed on a surface (i.e. upper surface) of the first electrode plate  (Fig. 5);
(flexible membrane 502a) having a second conductive film (conductive layer 504A, B) formed on a first surface (i.e. bottom surface) of the second electrode plate facing the first conductive film (Fig. 5);
an insulating layer (ring adhesive 506) disposed between the first electrode plate and the second electrode plate and having an opening (i.e. gap between left 506 and right 506 as shown in Fig. 5. The gap contains the structures of 510A-D and 504A,B) through which the first conductive film and the second conductive film can contact (¶ 3: i.e. electrical pathway between conductive layer and sensor electrodes are created when depressed);
a touch plate (flexible membrane 502B) provided over a second surface (i.e. upper surface) of the second electrode plate opposite to the first surface (Fig. 5); and
a pressing member (force concentrating elements 514A-C) disposed between the touch plate and the second electrode plate at a position corresponding to the opening (i.e. positions of force concentrating elements 514A-C overlap with the positions of the conductive layers that are positioned within the opening), 
a portion of the touch plate in which the pressing member is not provided is spaced apart from the second electrode plate (Fig. 5: i.e. there are gaps between flexible membrane A and B as shown in the figure. The gaps are corresponding to the portions where force concentrating elements 514A-C is not provided); 
wherein the touch plate is placed over the second electrode plate and the pressing member (Fig. 5), wherein when the touch plate is pressed, the pressing member transmits pressing force applied to the touch plate to the second electrode (¶ 3, 22: electrical pathway between the electrodes are created when the flexible membrane is pressed).

	As to claim 2, Isaacson (Fig. 5) teaches, wherein the insulating layer has a plurality of the openings and the opening is one of the plurality of openings (Fig. 20: i.e. three openings are shown in Fig. 20. The areas of the sensor elements are considered as the openings, and the edge seal/anchor are considered as the dividing portions that define the extent of each opening), and at least one pressing member is disposed at a position corresponding to each opening (Fig. 20: i.e. each sensor element corresponds to each force concentrator).

As to claim 3, Isaacson (Fig. 64) teaches, wherein the plurality of the openings communicate with one another (Fig. 64: i.e. each touch electrodes are connected to each other via electrodes).

As to claim 4, Isaacson (Fig. 5) teaches, a touch panel (resistive force sensor device 400) comprising:
a first electrode plate (PCB 512) having a first conductive film (sensor electrodes 510A-D) formed on a surface (i.e. upper surface) of the first electrode plate  (Fig. 5);
(flexible membrane 502a) having a second conductive film (conductive layer 504A, B) formed on a first surface (i.e. bottom surface) of the second electrode plate facing the first conductive film (Fig. 5);
an insulating layer (ring adhesive 506) disposed between the first electrode plate and the second electrode plate so as to be in contact with both the first conductive film and the second conductive film (¶ 3: i.e. electrical pathway between conductive layer and sensor electrodes are created when depressed);
a touch plate (flexible membrane 502B) provided over a second surface (i.e. upper surface) of the second electrode plate opposite to the first surface (Fig. 5); and
a pressing member (force concentrating elements 514A-C) disposed between the second electrode plate the touch plate at a position where the insulating layer is not formed (i.e. Fig. 5 shows no overlap between force concentrating element and ring adhesive, and Fig. 23 shows no overlap between force concentrator and anchor), a portion of the touch plate in which the pressing member is not provided is spaced apart from the second electrode plate (Fig. 5: i.e. there are gaps between flexible membrane A and B as shown in the figure. The gaps are corresponding to the portions where force concentrating elements 514A-C is not provided); 
wherein when the touch member transmits pressing force applied to the touch plate to the second electrode plate, to bring the second conductive film into contact with the first conductive film at the position where the insulating layer is not formed (¶ 3, 22: electrical pathway between the electrodes are created when the flexible membrane is pressed).

As to claims 5 and 6, Isaacson (Fig. 5) teaches, wherein the touch plate cover an entire surface of the touch panel (Fig. 5: i.e. flexible membrane 502B covers entire upper horizontal surface as shown in the figure).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691